    19-10973-dsj   Doc 6    Filed 01/21/21     Entered 01/21/21 22:13:54         Main Document
                                             Pg 1 of 1


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
In re:
                                                   Chapter 7
SIZMEK INC., et. al.,  1
                                                   Case No. 19-10971-smb

                               Debtor.

               NOTICE OF RESET SECTION 341 MEETING OF CREDITORS


YOU ARE HERBY NOTIFIED that the initial (or adjourned) section 341(a) meeting of
creditors for the above-captioned case, scheduled as an in person 341(a) meeting on February 18,
2021 at 12:00 p.m. (the “Designated Meeting Time”) will now be reset as a telephonic meeting.
All parties shall appear by phone at the 341(a) meeting in accordance with the instructions below.
Call-in Information:
On the date and time set forth above, parties shall dial-in to the meeting using the following
dialing instructions: Meeting Dial-in No: 1-877-708-8528, and when prompted enter the
Participant Code: 8756047 followed by #.
To avoid confusion or technical difficulties, attendees are instructed to call in at the
Designated Meeting Time, not before that time, to keep phone on mute when not speaking,
not to place call on hold, and to disconnect the call after their meeting is concluded. Thank
you for you anticipated cooperation in this regard.


    Date: New York, New York         Alan Nisselson, Chapter 7 Trustee
          January 13, 2021
                                     By: /s/ Alan Nisselson
                                     Alan Nisselson (anisselson@windelsmarx.com)
                                     Windels Marx Lane & Mittendorf, LLP
                                     156 West 56th Street
                                     New York, New York 10019
                                     Tel: (212) 237-1199




1
 The Debtors in these chapter 7 cases, along with the last four digits of each Debtor’s federal tax
identification number, include: Sizmek Inc. (4624); Point Roll, Inc. (3173); Sizmek DSP, Inc.
(2319); Sizmek Technologies, Inc. (6402); Wireless Artist LLC (0302); Wireless Developer, Inc.
(9686); X Plus One Solutions, Inc. (8106); X Plus Two Solutions, LLC (4914); and Solomon
Acquisition Corp. (4229).


{11884895:1}
